DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-20 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in the Republic of Korea on 07/16/2019. It is noted that applicant has filed a certified copy of the application, KR10-2019-0085950, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 11/10/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitations “an unstructured second area” and “an unstructured fourth area”. The term “unstructured” is unclear. The examiner has interpreted this term to mean lacking a definite shape as is consistent with the ordinary meaning of “unstructured”. However, solid objects by definition possess a definite shape. It does not appear that applicant is intending to claim second and fourth areas that are made of fluid materials. Therefore, it is unclear what is meant by the term “unstructured”. Thus, claims 1 and 11 are rendered indefinite. 

Claims 2-10 and 12-20 are rejected based on dependency to claims 1 and 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otohata (US 2017/0005318 A1) in view of Shin (US 20120003506 A1) and Kim (US 20100173193 A1).

Regarding claim 1, Otohata discloses a battery (Fig. 1; element 100; [0042]), comprising: a pouch (“flexible film”; [0042]); a battery cell (“battery element”; [0042]) comprising a cathode ([0042]; Fig. 1; element 1), an anode ([0042]; Fig. 1; element 6), and a separator ([0042]; Fig. 1; element 20), located between the cathode and the anode (Fig. 1), and accommodated in the pouch ([0042]; Fig. 1);

    PNG
    media_image1.png
    556
    665
    media_image1.png
    Greyscale

a plurality of cathode tabs ([0042]; Fig. 2; element 3), each of which comprises a first area (“connecting a portion to become a lead section to the current collector”; [0064]; i.e. area (not shown) of the lead where the lead and the collector are in contact with each other) electrically connected to the cathode (1) and an unstructured second area (Fig. 2; element 3) extending to protrude from the first area ([0064]) to outside of the cathode (1).

    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale


Otohata further discloses that the anode, including a plurality of anode tabs, has the same constitution as the cathode and the cathode tabs ([0040]). It is the examiner’s position that the anode and cathode tabs are therefore substantially identical to one another. Thus, Otohata discloses a plurality of anode tabs (Fig. 1; element 8), each of which comprises a third area (“connecting a portion to become a lead section to the current collector”; [0064]; i.e. area (not shown) of the lead where the lead and the collector are in contact with each other) electrically connected to the anode (6) and an unstructured fourth area (Fig. 2; element 3 represents the constitution of element 8) extending to protrude from the third area ([0063]) to outside of the anode (6);

Otohata further discloses a cathode terminal ([0042]; Fig. 1; element 11) joined to the second areas (Fig. 1; element 3) of the cathode tabs (3); and an anode terminal ([0042]; Fig. 1; element 16) joined to the fourth areas (8) of the anode tabs (8), and the second areas (Fig. 2; element 3) are coupled to each other (Fig. 2), and the fourth areas are coupled to each other (Fig. 2; element 3 is representative of element 8).

Otohata fails to explicitly show wherein the cathode tabs are disposed in the cathode such that the first areas do not overlap each other when viewed from the top of one surface of the battery cell (i.e. lamination direction of Fig. 1), wherein the anode tabs are disposed in the anode such that the third areas do not overlap each other when viewed from the top of one surface of the battery cell. However, Otohata discloses that the tabs may be separately manufactured and attached to the current collector ([0064]).

Further, as evidenced by the Shin (Fig. 2B) and Kim (Fig. 2) references, electrode tabs wherein the first/third area (annotated Fig. 2 and 2B; element F) is the same width as the part (annotated Fig. 2 and 2B; element P) of the tab directly contacting and extending from the current collector is known 
    PNG
    media_image3.png
    210
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    415
    430
    media_image4.png
    Greyscale
in the art. 

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Otohata by employing the shape of the first/third areas of the anode and cathode tabs taught by Shin and Kim (annotated Fig. 2 below; elements F). Further, in the case wherein one of ordinary skill in the art employed two cathode plates and two anode plates in the battery cell, there would be no overlap between the respective first/third areas of the electrode tabs in the lamination direction of the battery cell. Therefore, the instant claim is obvious over modified Otohata.

    PNG
    media_image5.png
    387
    582
    media_image5.png
    Greyscale



Regarding claim 2, modified Otohata discloses wherein the second areas (3) of the cathode tabs are coupled to each other such that at least portions of the second areas (3) overlap each other (Fig. 2), and the fourth areas (Fig. 2; element 3 is representative of the constitution of element 8) of the anode tabs (8) are coupled to each other such that at least portions of the fourth areas overlap each other (Fig. 2; element 3 is representative of the constitution of element 8)
.  
Regarding claim 3, modified Otohata discloses wherein widths (Fig. 2; maximum width of element 3) of the second areas (3) of the cathode tabs and the fourth areas (8) of the anode tabs are larger than widths of the first areas (annotated Fig. 2; element F) of the cathode tabs (3) and the third areas (annotated Fig. 2; element F) of the anode tabs (8), respectively.  



    PNG
    media_image5.png
    387
    582
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale
Regarding claim 4, modified Otohata discloses wherein the second areas (3) of the cathode tabs are coupled to each other such that corners of the cathode tabs (3) are engaged with each other (Fig. 2), and the fourth areas (8) of the anode tabs are coupled to each other such that a plurality of corners of the anode tabs (8) are engaged with each other (Fig. 2; element 3 is representative of the constitution of element 8).  

Regarding claim 5, modified Otohata discloses wherein at least some of the corners (Fig. 2; right and left corners of element 3) of the cathode tabs (3) have different directions, and at least some of the corners of the anode tabs (Fig. 2; element 3 is representative of the constitution of element 8) have different directions.  

Regarding claim 6, modified Otohata discloses wherein a side surface (Fig. 1; element 11) of the cathode terminal (11) is joined to the second areas of the cathode tabs (3), and a side surface (Fig. 1; element 16) of the anode terminal (8) is joined to the fourth areas (8) of the anode tabs.  

    PNG
    media_image1.png
    556
    665
    media_image1.png
    Greyscale


Regarding claim 7, modified Otohata fails to disclose wherein the cathode terminal is located between the cathode tabs such that opposite side surfaces of the cathode terminal are joined to the second areas of the cathode tabs, and the anode terminal is located between the anode tabs such that opposite side surfaces of the anode terminal are joined to the fourth areas of the anode tabs.  However, this limitation amounts to a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, this limitation would have been obvious to one of ordinary skill in the art as changing the order of the relative positions of the cathode and anode tab-terminal connections would predictably result in an electrical connection being formed. 

Regarding claim 8, modified Otohata discloses wherein at least some of the cathode tabs (3) comprise at least one bending part (Fig. 2; top portion of element 3 bent at a 90°), and wherein at least some of the anode tabs (8) comprise at least one bending part (Fig. 2; top portion of element 3 bent at a 90°; element 3 is representative of the constitution of element 8).  


    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale


Regarding claim 9, modified Otohata discloses wherein the battery cell (100) includes at least one stack type battery cell (Fig. 1 and 2).  

Regarding claim 10, modified Otohata discloses wherein the cathode terminal (11) and the anode terminal (16) are respectively joined to the cathode tabs (3) and the anode tabs (8) through ultrasonic welding ([0054]).


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 20180183112 A1) in view of Otahata (US 2017/0005318 A1) and further in view of Shin (US 20120003506 A1) and Kim (US 20100173193 A1).


    PNG
    media_image6.png
    616
    337
    media_image6.png
    Greyscale
Regarding claim 11, Cheong discloses an electronic device (Fig. 3; element 300), comprising: a housing (Fig. 3; element 320); a display (Fig. 3; element 301); and a battery (Fig. 3; element 370) disposed within the housing (320) ([0060]), wherein the battery (370) comprises: a pouch ([0066]); a battery cell ([0066]) inherently comprising a cathode, an anode, and a separator located between the cathode and the anode ([0066]), and accommodated in the pouch ([0066]).

However, Cheong fails to disclose a plurality of cathode tabs, each of which comprises a first area electrically connected to the cathode and an unstructured second area extending to protrude from the first area to outside of the cathode; a plurality of anode tabs, each of which comprises a third area electrically connected to the anode and an unstructured fourth area extending to protrude from the third area to outside of the anode; a cathode terminal joined to the second areas of the cathode tabs; and an anode terminal joined to the fourth areas of the anode tabs, wherein the cathode tabs are disposed in the cathode such that the first areas do not overlap each other when viewed from the top of one surface of the battery cell, and the second areas are coupled to each other, and wherein the anode tabs are disposed in the anode such that the third areas do not overlap each other when viewed from the top of one surface of the battery cell, and the fourth areas are coupled to each other.  


    PNG
    media_image1.png
    556
    665
    media_image1.png
    Greyscale
Otohata discloses a battery (Fig. 1; element 100; [0042]), comprising: a pouch (“flexible film”; [0042]); a battery cell (“battery element”; [0042]) comprising a cathode ([0042]; Fig. 1; element 1), an anode ([0042]; Fig. 1; element 6), and a separator ([0042]; Fig. 1; element 20), located between the cathode and the anode (Fig. 1), and accommodated in the pouch ([0042]; Fig. 1);
a plurality of cathode tabs ([0042]; Fig. 2; element 3), each of which comprises a first area (“connecting a portion to become a lead section to the current collector”; [0064]; i.e. area (not shown) of the lead where the lead and the collector are in contact with each other) electrically connected to the cathode (1) and an unstructured second area (Fig. 2; element 3) extending to protrude from the first area ([0064]) to outside of the cathode (1).

    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale


Otohata further discloses that the anode, including a plurality of anode tabs, has the same constitution as the cathode and the cathode tabs ([0040]). It is the examiner’s position that the anode and cathode tabs are therefore substantially identical to one another. Thus, Otohata discloses a plurality of anode tabs (Fig. 1; element 8), each of which comprises a third area (“connecting a portion to become a lead section to the current collector”; [0064]; i.e. area (not shown) of the lead where the lead and the collector are in contact with each other) electrically connected to the anode (6) and an unstructured fourth area (Fig. 2; element 3 represents the constitution of element 8) extending to protrude from the third area ([0063]) to outside of the anode (6);

In addition, Otohata discloses a cathode terminal ([0042]; Fig. 1; element 11) joined to the second areas (Fig. 1; element 3) of the cathode tabs (3); and an anode terminal ([0042]; Fig. 1; element 16) joined to the fourth areas (8) of the anode tabs (8), and the second areas (Fig. 2; element 3) are coupled to each other (Fig. 2), and the fourth areas are coupled to each other (Fig. 2; element 3 is representative of element 8).

Finally, Otohata discloses that the advantage of such a design is that it provides “a laminated-type battery prevented from short circuit between a positive electrode and a negative electrode, suppressed in a local increase in the thickness of the battery, and high in electric properties and the reliability” ([0010]). 

Otohata and Cheong are analogous art from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Cheong by employing the battery of Otohata in Cheong’s electronic device. In doing so, one of ordinary skill in the art would have reasonably expected to prevent short-circuiting, reduce the thickness and improve the electric properties and reliability of the battery as recognized by Otohata.

Modified Cheong (i.e. Otohata) fails to explicitly show wherein the cathode tabs are disposed in the cathode such that the first areas do not overlap each other when viewed from the top of one surface of the battery cell (i.e. lamination direction of Fig. 1), and wherein the anode tabs are disposed in the anode such that the third areas do not overlap each other when viewed from the top of one surface of the battery cell. However, Otohata discloses that the tabs may be separately manufactured and attached to the current collector ([0064]).

Further, as evidenced by the Shin (Fig. 2B) and Kim (Fig. 2) references, electrode tabs wherein the first/third area (annotated Fig. 2 and 2B; element F) is the same width as the part (annotated Fig. 2 and 2B; element P) of the tab directly contacting and extending from the current collector is known 
    PNG
    media_image3.png
    210
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    415
    430
    media_image4.png
    Greyscale
in the art. 

Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Cheong by employing the shape of the first/third areas of the anode and cathode tabs taught by Shin and Kim (annotated Fig. 2 below; elements F) in Otohata’s battery cell. Further, in the case wherein one of ordinary skill in the art employed two cathode plates and two anode plates in the battery cell according to Otohata, there would be no overlap between the respective first/third areas of the electrode tabs in the lamination direction of the battery cell. Therefore, the instant claim is obvious over modified Otohata.

    PNG
    media_image5.png
    387
    582
    media_image5.png
    Greyscale




Regarding claim 12, modified Cheong (i.e. Otohata) discloses wherein the second areas (3) of the cathode tabs are coupled to each other such that at least portions of the second areas (3) overlap each other (Fig. 2), and the fourth areas (Fig. 2; element 3 is representative of the constitution of element 8) of the anode tabs (8) are coupled to each other such that at least portions of the fourth areas overlap each other (Fig. 2; element 3 is representative of the constitution of element 8)
.  
Regarding claim 13,  modified Cheong discloses wherein widths (Fig. 2; maximum width of element 3) of the second areas (3) of the cathode tabs and the fourth areas (8) of the anode tabs are larger than widths of the first areas (annotated Fig. 2; element F) of the cathode tabs (3) and the third areas (annotated Fig. 2; element F) of the anode tabs (8), respectively.  



    PNG
    media_image5.png
    387
    582
    media_image5.png
    Greyscale




    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale
Regarding claim 14, modified Cheong (i.e. Otohata) discloses wherein the second areas (3) of the cathode tabs are coupled to each other such that corners of the cathode tabs (3) are engaged with each other (Fig. 2), and the fourth areas (8) of the anode tabs are coupled to each other such that a plurality of corners of the anode tabs (8) are engaged with each other (Fig. 2; element 3 is representative of the constitution of element 8).  

Regarding claim 15, modified Cheong (i.e. Otohata) discloses wherein at least some of the corners (Fig. 2; right and left corners of element 3) of the cathode tabs (3) have different directions, and at least some of the corners of the anode tabs (Fig. 2; element 3 is representative of the constitution of element 8) have different directions.  

Regarding claim 16, modified Cheong (i.e. Otohata) discloses wherein a side surface (Fig. 1; element 11) of the cathode terminal (11) is joined to the second areas of the cathode tabs (3), and a side surface (Fig. 1; element 16) of the anode terminal (8) is joined to the fourth areas (8) of the anode tabs.  

    PNG
    media_image1.png
    556
    665
    media_image1.png
    Greyscale


Regarding claim 17, modified Cheong (i.e. Otohata) fails to disclose wherein the cathode terminal is located between the cathode tabs such that opposite side surfaces of the cathode terminal are joined to the second areas of the cathode tabs, and the anode terminal is located between the anode tabs such that opposite side surfaces of the anode terminal are joined to the fourth areas of the anode tabs.  However, this limitation amounts to a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, this limitation would have been obvious to one of ordinary skill in the art as changing the order of the relative positions of the cathode and anode tab-terminal connections would predictably result in an electrical connection being formed. 

Regarding claim 18, modified Cheong (i.e. Otohata) discloses wherein at least some of the cathode tabs (3) comprise at least one bending part (Fig. 2; top portion of element 3 bent at a 90°), and wherein at least some of the anode tabs (8) comprise at least one bending part (Fig. 2; top portion of element 3 bent at a 90°; element 3 is representative of the constitution of element 8).  


    PNG
    media_image2.png
    484
    758
    media_image2.png
    Greyscale


Regarding claim 19, modified Cheong (i.e. Otohata) discloses wherein the battery cell (100) includes at least one a stack type battery cell (Fig. 1 and 2).  

Regarding claim 20, modified Cheong (i.e. Otohata) discloses wherein the cathode terminal (11) and the anode terminal (16) are respectively joined to the cathode tabs (3) and the anode tabs (8) through ultrasonic welding ([0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726